                  IN THE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION
______________________________________________________________________________

ASHLEY HUNTINGTON-FRISBEY,
individually,

       Plaintiff,

v.                                                          NO. __________________

AMERICAN NATIONAL HOME HEALTH
CARE, INC., a Tennessee Corporation,                        JURY TRIAL DEMANDED
CONTINUOUS CARE SERVICES, LLC,
a Tennessee Limited Liability Company, and
LEGACY HR, LLC, a Tennessee Limited
Liability Company.

      Defendants.
______________________________________________________________________________

                           ORIGINAL COMPLAINT
______________________________________________________________________________

       Plaintiff, Ashley Huntington-Frisbey (“Plaintiff” or “Ms. Frisbey”), individually, brings

this action against American National Home Health Care, Inc., Continuous Care Services, LLC,

and Legacy HR, LLC (collectively, “Defendants” or “employers”) and alleges as follows:

                                     I. INTRODUCTION

1.     This lawsuit is brought against Defendants under the Fair Labor Standards Act (“FLSA”),

       29 U.S.C. § 201, et seq., to recover unpaid overtime compensation and other damages owed

       to Plaintiff due to her misclassification as “exempt” from overtime.

                              II. JURISDICTION AND VENUE

2.     The FLSA authorizes court actions by private parties to recover damages for violations of

       the FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims is based

       on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.




      Case 3:20-cv-00643 Document 1 Filed 07/23/20 Page 1 of 9 PageID #: 1
3.   Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiff

     was employed by Defendants in this district and performed work for Defendants in this

     district at all times relevant to this action. Moreover, Defendants regularly conducted (and

     upon information and belief continue to conduct) business in this district and have engaged

     in FLSA violations in this district during all material times in this cause.

                                        III. PARTIES

4.   Plaintiff Ashley Huntington-Frisbey was employed by Defendants as a Registered Nurse

     (“RN”) within this district during the applicable statutory limitations’ period.

5.   Defendant American National Home Health Care, Inc. (“American National”) is a

     Tennessee Corporation with its principal office located at 95 Signature Pl, Lebanon, TN

     37087-3285. American National has been Plaintiff’s “employer” as that term is defined

     under the FLSA during all times material to this action. According to the Tennessee

     Secretary of State, Defendant can be served process through its registered agent: Jack D.

     Lowery, 150 Public Sq, Lebanon, TN 37087-2736.

6.   Defendant Continuous Care Services, LLC (“CCS”) is a Tennessee Limited Liability

     Company with its principal office located at 3530 Central Pike, Ste 101, Hermitage, TN

     37087. CCS has been Plaintiff’s “employer” as that term is defined under the FLSA during

     all times material to this action. According to the Tennessee Secretary of State, Defendant

     can be served process through its registered agent: Jack D. Lowery, 150 Public Sq,

     Lebanon, TN 37087-2736.

7.   Defendants American National and CCS operate home health agencies wherein their

     employees provide nursing and physical therapy care to patients or fulfill administrative

     duties such as obtaining home health orders and billing Medicare or insurance companies.



                                               2

     Case 3:20-cv-00643 Document 1 Filed 07/23/20 Page 2 of 9 PageID #: 2
8.    Upon information and belief, Legacy HR, LLC performed payroll functions and some

      human resources functions for Defendants American National and CCS during the

      statutory time period beginning around January of 2018, including issuing Plaintiff’s 2018

      and 2019 W-2 forms in its name as her employer and regularly issuing Plaintiff paychecks

      on behalf of American National and CCS for work she performed for those entities.

9.    Defendant Legacy HR, LLC (“Legacy”) is a Tennessee Limited Liability Company with

      its principal office located at 1039 Grassland Chase Dr., Gallatin, TN 37066-4483 (or P.O.

      Box 1798, Hendersonville, TN 37077). Legacy has been Plaintiff’s “employer” as that term

      is defined under the FLSA during all times material to this action. According to the

      Tennessee Secretary of State, Defendant can be served process through its registered agent:

      Nader Baydoun, 5141 Virginia Way, Ste 210, Brentwood, TN 37027-7573.

                                     V. ALLEGATIONS

10.   Defendants hired Plaintiff as a RN to treat patients for Defendants’ home health agencies

      (American National and CCS).

11.   Plaintiff performed those duties at the direction, supervision and control of American

      National and CCS.

12.   Plaintiff routinely worked in excess of forty (40) hours per week performing those duties

      as required by Defendants.

13.   In fact, Plaintiff worked on average about fifty-three (53) hours per week caring for patients

      in their homes, charting, and communicating with patients or clinicians at home about

      patient care issues.

14.   Plaintiff was employed by Defendants within the last three (3) years, from June of 2017

      through December of 2019.



                                                3

      Case 3:20-cv-00643 Document 1 Filed 07/23/20 Page 3 of 9 PageID #: 3
15.   During that time period, Defendants classified Plaintiff as “exempt” from receiving

      overtime compensation (or one-and-a-half (1.5) times her regular rate for hours worked

      over forty (40) per week), except for about six (6) months beginning around September

      2018 wherein Defendants classified Plaintiff as hourly and “non-exempt” when she

      performed office work only.

16.   While she was classified as “exempt,” Defendants paid Plaintiff on a “pay-per-visit” basis

      for patient care and simultaneously paid her on an hourly basis for meetings occurring

      during the same weekly time periods.

17.   Since Defendant used this hybrid method of compensation described above during

      Plaintiff’s employment as an “exempt” employee, she was not subject to the Learned

      Professional Exemption.

18.   Defendants are unable to bear their burden of showing Plaintiff is within any of the FLSA

      overtime exemptions.

19.   Therefore, Defendants misclassified Plaintiff as exempt from the payment of FLSA

      overtime for hours worked in excess of forty (40) within weekly pay periods.

20.   Upon information and belief, for at least three years prior to the filing of this Action,

      Defendants willfully and intentionally committed this violation of the FLSA.

21.   Plaintiff was never paid overtime compensation for performing the duties described herein

      while misclassified as an exempt employee, in violation of the FLSA.

22.   Therefore, Plaintiff is entitled to receive from Defendants unpaid overtime compensation

      for all those hours she worked over forty (40) per week (i.e., on average thirteen (13) hours

      per week) at the rate of one-and-one-half (1.5) times her regular hourly rate of pay during

      the applicable three (3) year statutory limitations’ period.



                                                4

      Case 3:20-cv-00643 Document 1 Filed 07/23/20 Page 4 of 9 PageID #: 4
23.   Defendants have been the “employer” of the Plaintiff within the meaning of 29 U.S.C. §

      203(d), during all times relevant to this Complaint.

24.   Defendants employed Plaintiff and were responsible for establishing and administering pay

      policies and practices, including pay classifications and overtime pay rates, during all times

      relevant to this Action.

25.   Defendants constitute a “joint employer” as that term is defined under 29 C.F.R. § 791.2.

26.   American National and CCS jointly hired and shared control of Plaintiff during her

      employment through their shared Vice President of Operations.

27.   Both American National and CCS exercised significant control over the terms and

      conditions of Plaintiff’s employment, including supervising her work duties, evaluating

      her work performance, retaining the ability to terminate her employment, and determining

      her duties, work schedule, pay rate, and pay classification.

28.   American National and CCS also maintained Plaintiff’s employment records confirming

      her licensure, certification, patients seen, and services rendered for them.

29.   Legacy implemented the pay classification and pay policy with regard to Plaintiff, issued

      Plaintiff W2s and paychecks on behalf of American National and CCS, and kept her

      employment records as they related to her compensation during 2018 through at least

      December 31, 2019.

30.   Plaintiff has been an “employee” of Defendants, as defined by Section 203(e)(1) of the

      FLSA, and worked for Defendants within the territory of the United States within three (3)

      years preceding the filing of this lawsuit during all times material to this Complaint.

31.   Upon information and belief, Defendants were subject to the “enterprise coverage” and/or

      “individual coverage” requirements of the FLSA during the statutory period because



                                                5

      Case 3:20-cv-00643 Document 1 Filed 07/23/20 Page 5 of 9 PageID #: 5
      Defendants consisted of an “[e]nterprise engaged in commerce or in the production of

      goods for commerce” or which employed individuals that were engaged in interstate

      commerce and which received an annual revenue in excess of $500,000.00, as specified in

      29 U.S.C. §§ 203(b), 203(s)(1), 206(a), 207(a).

32.   Defendants American        National and CCS billed Medicare through interstate

      communications such as faxes, emails, calls, and internet transactions.

33.   Employees of American National and/or CCS also regularly delivered wound care supplies

      and physical therapy equipment to patients that were billed to them or their insurance,

      travelled out of state to assist the Vice President of American National and CCS with

      administrative tasks as instructed, and performed biweekly interstate payroll transactions.

34.   During all times material to this Action, Plaintiff did not have the ability to clock-in or

      clock-out or have access to any time keeping system that tracked or reported her hours

      worked.

35.   Defendants failed to record all of Plaintiff’s hours worked or to permit her to record all of

      her hours worked (including overtime hours); thus, Defendants failed to keep proper time

      and payroll records as required by the FLSA.

36.   The net effect of Defendants’ practice of misclassifying Plaintiff as exempt from overtime

      compensation, and failing to pay her for all hours worked in excess of forty (40) per week

      at the applicable FLSA overtime compensation rate of pay, was a scheme to save on payroll

      costs and payroll taxes for which Defendants have enjoyed ill gained profits at the expense

      of Plaintiff.

37.   Although at this stage Plaintiff is unable to state the exact amount owed to her, she can

      make a reasonable estimate of her average unpaid overtime hours worked per week during



                                                6

      Case 3:20-cv-00643 Document 1 Filed 07/23/20 Page 6 of 9 PageID #: 6
      the relevant statutory time period and believes other relevant information will become

      available during the course of discovery. In this situation, since the employers failed to

      keep complete and accurate time records, Plaintiff as the employee may establish the

      unpaid hours worked solely by her testimony and the burden of proof of overcoming such

      testimony shifts to her employers.

                               COUNT I
            FAIR LABOR STANDARDS ACT VIOLATIONS – OVERTIME

38.   Plaintiff repeats and re-alleges Paragraphs 1 through 37 above as if set forth herein.

39.   At all times relevant herein, Defendants have been, and continue to be, employers engaged

      in interstate commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

40.   At all times relevant herein, Defendants employed Plaintiff as an “employee” within the

      meaning of the FLSA.

41.   Defendants willfully misclassified Plaintiff as exempt from the payment of overtime

      compensation for all hours worked over forty (40) per week and failed to pay Plaintiff the

      applicable FLSA overtime rates of pay within weekly pay periods during all times relevant,

      as hereinbefore described.

42.   At all times relevant herein, Defendants had actual, as well as constructive, knowledge of

      willfully refusing to pay Plaintiff fully for all hours worked in excess of forty (40) per week

      at the applicable FLSA overtime rates of pay without a good faith basis.

43.   Defendants acted willfully, and without a good faith basis, in their failure to pay Plaintiff

      overtime compensation for all hours worked over forty (40) per week within applicable

      weekly pay periods during all times relevant to this action.




                                                7

      Case 3:20-cv-00643 Document 1 Filed 07/23/20 Page 7 of 9 PageID #: 7
44.        As a result of Defendants’ willful failure to compensate Plaintiff fully at the applicable

           overtime rates of pay for all hours worked in excess of forty (40) within applicable weekly

           pay periods, Defendants have violated the FLSA, 29 U.S.C. § 255(a).

45.        Due to Defendants’ willful FLSA violations and lack of a good faith basis, as described

           above, Plaintiff is entitled, and hereby seeks, to recover from Defendants compensation for

           unpaid overtime wages, an additional equal amount as liquidated damages, as well as

           interest, reasonable attorneys’ fees, costs, and disbursements relating to this action for the

           three-year statutory period under the FLSA, 29 U.S.C. § 216(b).

                                        PRAYER FOR RELIEF

           WHEREAS, Plaintiff requests the Court to enter judgment in her favor on this Complaint

and:

      A.     Award Plaintiff all unpaid overtime compensation against Defendants;

      B.     Award Plaintiff liquidated damages against Defendants in accordance with the FLSA in

             an amount equal to her unpaid overtime compensation;

      C.     Find and declare that Defendants’ violations of the FLSA were willful, and accordingly

             that the three-year statutory period for willful violations under the FLSA shall apply in

             this action;

      D.     Award Plaintiff post-judgment interest against Defendants at the applicable legal rate;

      E.     Award Plaintiff prejudgment interest against Defendants (to the extent that liquidated

             damages are not awarded);

      F.     Award Plaintiff costs, expenses, and disbursements relating to this action together with

             reasonable attorneys’ fees and expert fees against Defendants in accordance with the

             FLSA;



                                                     8

           Case 3:20-cv-00643 Document 1 Filed 07/23/20 Page 8 of 9 PageID #: 8
   G.     Allow Plaintiff to amend her Complaint, if necessary, as new facts are discovered;

   H.     Provide such other general, equitable, and/or specific relief as this Court deems just and

          proper.

                                    JURY TRIAL DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a TRIAL

BY JURY on all issues so triable.

Dated: July 23, 2020.                         Respectfully Submitted,

                                              /s/ J. Russ Bryant
                                              J. Russ Bryant (TN BPR #33830)
                                              Robert E. Turner, IV (TN BPR #35364)
                                              Robert E. Morelli, III (TN BPR #37004)
                                              Paula R. Jackson (TN BPR #20149)
                                              JACKSON, SHIELDS, YEISER, HOLT
                                              OWEN & BRYANT
                                              Attorneys at Law
                                              262 German Oak Drive
                                              Memphis, Tennessee 38018
                                              Tel: (901) 754-8001
                                              Fax: (901) 759-1745
                                              rbryant@jsyc.com
                                              rturner@jsyc.com
                                              rmorelli@jsyc.com
                                              pjackson@jsyc.com

                                              and

                                              Nina H. Parsley (TN BPR #023818)
                                              PONCE LAW
                                              Attorneys at Law
                                              400 Professional Park Drive
                                              Goodlettsville, TN 37072
                                              Telephone: (615) 851-1776
                                              Facsimile: (615) 859-7033
                                              nina@poncelaw.com

                                              Attorneys for Plaintiff




                                                 9

        Case 3:20-cv-00643 Document 1 Filed 07/23/20 Page 9 of 9 PageID #: 9
